Citation Nr: 9911464	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bleeding gums as due to 
an undiagnosed illness.

2.  Entitlement to service connection for carotidynia.

3.  Entitlement to service connection for chloracne.

4.  Entitlement to service connection for various gastrointestinal 
(GI) disorders/symptoms, including diarrhea, including as due to 
an undiagnosed illness.

5.  Entitlement to service connection for emphysema and 
respiratory symptoms as due to an undiagnosed illness.

6.  Entitlement to service connection for hair loss, including as 
due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, including as 
due to an undiagnosed illness.

8.  Entitlement to service connection for idiopathic autonomic 
neuropathy (IAN), including as due to an undiagnosed illness.

9.  Entitlement to service connection for irritable bowel syndrome 
(IBS).

10.  Entitlement to service connection for joint pain and/or left 
arm tremors and weakness, as due to an undiagnosed illness.

11.  Entitlement to service connection for a low back disorder.

12.  Entitlement to service connection for photophobia.

13.  Entitlement to service connection for residuals of a left 
breast mastectomy, including as due to an undiagnosed illness.

14.  Entitlement to service connection for sebaceous cysts, 
including as due to an undiagnosed illness.

15.  Entitlement to service connection for a sinus or nasal 
disorder, including as due to an undiagnosed illness.

16.  Entitlement to service connection for a urinary tract 
disorder, including prostatitis and urinary frequency as due to an 
undiagnosed illness.

17.  Entitlement to service connection for a circulatory disease.

18.  Entitlement to a rating in excess of 30 percent for 
post-traumatic stress disorder.

19.  Entitlement to a rating in excess of 10 percent for residuals 
of a left wrist fracture.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
September 1968, which included service in the Republic of 
Vietnam from January 1966 to September 1968.  He also had 
active military service from September 1990 to May 1991, 
which included service in the Southwest Asia theater of 
operations, where he served in Saudi Arabia, from 
November 1990 to April 1991 as a chemical operations 
specialist.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Cleveland, Ohio Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
March 1993, the RO sent the veteran a Persian Gulf War 
development letter.  In a September 1993 rating decision, the 
RO, in pertinent part, granted service connection for 
post-traumatic stress disorder (PTSD), rated noncompensable.  
The RO also denied service connection for a low back disorder 
and an increased rating for residuals of a left wrist 
fracture, rated 10 percent.

In a June 1994 rating decision, the RO, in pertinent part, 
denied service connection for bleeding gums, diarrhea, hair 
loss, joint aches, left breast mastectomy, photophobia, and 
urinary frequency, all claimed as secondary to environmental 
exposures.  The RO also denied service connection for 
emphysema secondary to oil smoke exposure and for chloracne 
due to herbicide exposure.  The RO further determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for sebaceous cysts secondary to 
environmental exposures.  The Board notes that in 
August 1971, the RO denied the veteran's original claim of 
service connection for sebaceous cysts finding that such 
disorder was not shown in service.  In August 1991, the RO 
declined to reopen the claim of service connection for 
multiple sebaceous cysts because new and material evidence 
had not been submitted.  In January 1993, the veteran filed a 
claim to reopen indicating that since the Persian Gulf War, 
his cysts had worsened.  In August 1995, the RO denied 
service connection for a skin disorder including sebaceous 
cysts.  In light of the veteran's second period of active 
military service in the Persian Gulf War, subsequent to the 
August 1971 denial, his claim of service connection for 
sebaceous cysts must be reviewed on a de novo basis.  
Accordingly, that issue has been recharacterized.  

The veteran testified at a personal hearing in October 1994 
with respect to the issues of service connection for a low 
back disorder, a compensable rating for PTSD, and an 
increased rating for residuals of a left wrist fracture.  In 
a January 1995 decision, the hearing officer granted a 10 
percent rating for PTSD, and confirmed the denials of service 
connection for a low back disorder and an increased rating 
for residuals of a left wrist fracture.  In February 1995, a 
supplemental statement of the case was issued.  

In August 1995, the RO reviewed the claims pursuant to Public 
Law 103-446 and 38 C.F.R. § 3.317.  On a direct basis and 
under 38 C.F.R. § 3.317, the RO denied the claims of service 
connection for bleeding gums, carotidynia, circulatory 
disease, hair loss, headaches, IAN, IBS, joint pain including 
left arm tremors and weakness, photophobia, residuals of a 
left breast mastectomy, pulmonary impairment including 
emphysema, sebaceous cysts, sinus or other upper respiratory 
disorder, ulcer disease, and a urinary tract disorder 
including prostatitis and urinary frequency, all as due to an 
undiagnosed illness.  The RO also denied the claims of 
service connection for chloracne due to herbicide exposure, a 
low back disorder, and assigned a 30 percent rating for PTSD.  
In August 1995, the veteran testified before a traveling 
Member of the Board.  In March 1997, the Board remanded the 
case for further development.  In September 1997, the RO sent 
the veteran a Persian Gulf War development letter.

In March 1998, the RO, in pertinent part, denied the claims 
of service connection for burning semen and impotency as due 
to an undiagnosed illness, chronic fatigue as due to an 
undiagnosed illness, and for a prostate disorder and subacute 
peripheral neuropathy both as due to exposure to Agent 
Orange.  In a written statement in April 1998, the veteran 
voiced his disagreement with the denial of these claims.  
Because the veteran has filed a timely notice of disagreement 
with respect to these claims, he is entitled to a statement 
of the case (SOC).  See 38 C.F.R. § 20.201 (1998).

In various written statements and during VA examinations 
since returning from the Persian Gulf War in August 1991, the 
veteran has indicated that he has developed symptoms and 
illnesses including constipation, coughing, cysts of the 
mouth, difficulty concentrating, fibromyalgia, insomnia, 
left-sided head numbness, muscle joint pain (feet and 
shoulders), muscle twitching, shaking, sleep disturbances, 
sore throat, and vomiting.  He claims that service connection 
is warranted for these symptoms as they are due to an 
undiagnosed illness.  He has also raised the issues of 
entitlement to service connection for a cervical disability, 
chronic fatigue syndrome (as opposed to fatigue due to an 
undiagnosed illness), a leg disorder, multiple sclerosis, and 
osteoarthritis all on a direct basis.  These issues have not 
been developed for appellate review, are not properly before 
the Board, and are referred to the RO for further appropriate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).

The Board also notes that in June 1994, the RO denied service 
connection for memory loss.  The veteran filed a notice of 
disagreement in August 1994, and a statement of the case was 
issued in August 1995.  The record shows that the veteran did 
not file a substantial appeal.  Therefore, this issue is not 
properly before the Board and will not be addressed.

The issues of service connection for carotidynia, emphysema 
and respiratory symptoms, headaches, joint pain including 
left arm tremors and weakness, including as due to an 
undiagnosed illness; service connection for a low back 
disorder; and increased ratings for the residuals of a left 
wrist fracture and PTSD will be addressed in the REMAND that 
follows this decision.  The Board also finds that the 
veteran's claims for service connection for various 
gastrointestinal (GI) disorders/complaints/symptoms are 
inextricably intertwined.  Consequently, inasmuch as some of 
these complaints/symptoms require further development, the 
remaining GI complaints/symptoms will be held in abeyance 
pending the further development ordered.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and in Southwest Asia 
during the Persian Gulf War.

2.  Based on his service in the Republic of Vietnam during 
the Vietnam era, the veteran is presumed to have been exposed 
to Agent Orange.

3.  The veteran is not shown to have a disability manifested 
by bleeding gums.

4.  Chloracne was not manifested in service or in the initial 
year following the veteran's period of service which ended in 
October 1968, and there is no evidence relating his chloracne 
to service or to exposure to Agent Orange in Vietnam.

5.  Photophobia is reasonably shown to have had its onset 
during the veteran's service in the Persian Gulf War.

6.  The veteran has male pattern alopecia which is not shown 
by any competent medical evidence to be related to service or 
to any incident therein.

7.  The veteran has IAN which is not shown by any competent 
medical evidence to be related to service or to any incident 
therein.

8.  The veteran's residuals of a left breast mastectomy are 
not shown by any competent medical evidence to be related to 
service or to any incident therein.

9.  The veteran's sebaceous cysts were not manifested during 
his first period of active service, preexisted his Persian 
Gulf War service, and are not shown to have increased in 
severity therein.

10.  The veteran has chronic sinusitis and chronic allergic 
rhinitis which are not shown by any competent medical 
evidence to be related to service or to any incident therein.

11.  The veteran's prostatitis and epididymitis are not shown 
by any competent medical evidence to be related to service or 
to any incident therein. 

12.  The veteran has varicose veins which are not shown by 
any competent medical evidence to be related to service or to 
any incident therein.


CONCLUSIONS OF LAW

1.  The claim of service connection for a disability 
manifested by bleeding gums is not well grounded; to the 
extent such pathology is claimed to be a Persian Gulf 
undiagnosed illness, the claim lacks legal merit.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.317 (1998).

2.  Chloracne was not incurred in or aggravated by service 
and may not be presumed to have been incurred as a result of 
exposure to herbicides in Vietnam.  38 U.S.C.A. §§ 1101, 
1110, 1113, 1116, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309 (1998).

3.  Photophobia was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The claims of entitlement to service connection for 
alopecia, IAN, residuals of a left breast mastectomy, 
sebaceous cysts, sinus and nasal disorder, urinary tract 
disorder, and varicose veins as due to an undiagnosed illness 
under the provisions of 38 U.S.C.A. § 1117 lack legal merit 
and the claims of entitlement to service connection for hair 
loss, IAN, residuals of a left breast mastectomy, sebaceous 
cysts, a sinus or nasal disorder, a urinary tract disorder, 
and varicose veins are otherwise not well grounded.  
38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally Applicable Law

The veteran has an initial burden of presenting a 
well-grounded claim.  If he has not, then the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  For a well-grounded claim of 
service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Savage v. Gober, 10 Vet. App. 488 (1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169 
(1998); See Savage, 10 Vet. App. at 495-98.  Service 
connection may also be granted for a disease diagnosed after 
service discharge when all evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

For certain chronic diseases, service connection may also be 
granted on a presumptive basis when the disease is manifested 
to a degree of ten percent or more within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act, " Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  
That statute added a new section 1117 to Title 38, United 
States Code, authorizing VA to compensate any Persian Gulf 
War veteran suffering from a chronic disability resulting 
from an undiagnosed illness (or combination of undiagnosed 
illnesses) that became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Benefits Act, VA 
added the following regulation: (Note:  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)  The revised regulations are 
as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms that 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Under 38 U.S.C.A. § 1117, the Secretary of VA may pay 
compensation to any Persian Gulf War veteran suffering from 
an illness or combination of illnesses manifested by signs or 
symptoms of undiagnosed illnesses, and who may have acquired 
these symptoms as a result of exposure to the "complex 
biological, chemical, physical and psychological environment 
of the Southwest Asia theater of operations."  
Bleeding Gums

The claim for service connection for a disorder manifested by 
bleeding gums is not well grounded.  To the extent that it is 
claimed to be due to Persian Gulf undiagnosed illness, it 
lacks legal merit.  It is noteworthy that bleeding gums were 
not clinically observed in service.  It is further noteworthy 
that periodontal disease is not considered a disabling 
condition, and, therefore, is not a compensable disability.  
Service connection may be established for treatment purposes.  
38 C.F.R. § 4.149.  Here, bleeding gums have not been 
clinically observed on any dental examination of record.  
And, since periodontal disease is not a compensable 
disability, bleeding gums could not have been manifested to a 
compensable degree at any time after service.  On VA dental 
examination in July 1995, it was specifically reported that 
the gums were not bleeding.  It has been noted that the 
veteran had redness at the gums due to poorly fitting 
dentures.  While the veteran indicates that he indeed has 
bleeding gums, he does not have dental training and is not 
competent to render a dental diagnosis or to comment on 
dental pathology etiology.  King, 5 Vet. App. at 19.

Chloracne

The veteran claims service connection for chloracne is 
warranted because it is due to exposure to Agent Orange in 
service.

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have one of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era.  A disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  No 
other condition other than one listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a), (d).  Chloracne is a disease 
listed in 38 C.F.R. § 3.309(e) and if it was manifested to a 
degree of 10 percent or more within a year following the 
period of service when the veteran served in Vietnam may be 
presumed to have incurred in service.

The veteran's DD-214 shows that he served in the Republic of 
Vietnam from January 1966 to September 1968 and, therefore, 
is entitled to a presumption of Agent Orange exposure.  
38 C.F.R. § 3.307(a)(6) (ii), (iii).  Service medical records 
for the veteran's first period of service are negative for 
any complaint of, treatment for, or a diagnosis of chloracne.  
There is also no competent medical evidence to show that 
chloracne was manifested to a degree of 10 percent or more 
within one year of separation from service.  The record shows 
that chloracne was first diagnosed in 1997.  Consequently, 
service connection for chloracne on a presumptive basis under 
38 C.F.R. § 3.309(e) is not warranted.  

The veteran is not precluded from otherwise fulfilling the 
nexus requirement in establishing service connection for 
chloracne on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, he has not submitted any 
competent evidence of a nexus between his chloracne and 
service.  His service medical records, including separation 
examination reports from both periods of service, do not 
report chloracne.  From the time of separation, in 1968, to 
1997, an interval of 29 years, there are no medical records 
showing treatment for chloracne.  The earliest record showing 
a history of chloracne is a July 1993 VA examination report.  
"History of chloracne but none at present" was diagnosed.  
June 1997 VA outpatient treatment reports show treatment for 
and diagnosis of acne, when it was also noted that the plan 
was to check for chloracne.  A July 1997 dermatological 
clinical record showed that he was evaluated after reporting 
a history of exposure to dioxin, and recurrent acne on his 
face and behind his ears.  Acne was diagnosed.  The examiner 
noted that it was very mild and not as extensive as one would 
expect with exposure to Agent Orange chloracne.  When he was 
seen again for treatment for acne in August 1997, VA 
outpatient treatment records show that he reported that he 
did not have acne prior to Vietnam, reported being sprayed 
with Agent Orange, and noted that he got acne in the left ear 
area while in Vietnam.  The diagnosis reported was chloracne.  

The record does not include a medical opinion relating any 
current chloracne to Agent Orange exposure in Vietnam or 
relating it otherwise to either period of the veteran's 
active service.  He has not submitted any other medical 
evidence showing that chloracne is related to service.  The 
only support for his assertions that chloracne is related to 
service is in his own statements including his August 1995 
testimony.  Although he is competent to describe observable 
symptoms, his assertions do not suffice to make his claim 
well grounded because as a layman, he is not competent to 
render a medical opinion on the etiology of a condition.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Without competent medical 
evidence relating chloracne to service, the claim of service 
connection for chloracne is not well grounded and must be 
denied.  See 38 C.F.R. § 3.303, Caluza, supra.

Photophobia

The veteran claims service connection for photophobia is 
warranted because the disorder is due to his service in the 
Persian Gulf War.  VA outpatient treatment records show that 
in November 1994 he was first seen in the optometry clinic 
for complaints that light has bothered his eyes since he 
returned from the Persian Gulf War.  Photosensitivity 
(photophobia) was diagnosed.  In January 1995, he was seen 
for the same complaints in a VA optometry clinic and 
photosensitivity was diagnosed.

The Board finds that the veteran's claim of service 
connection for photophobia is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy, 1 Vet. App. at 
81.  Furthermore, after reviewing the record, we are 
satisfied that all relevant facts have been properly 
developed.  There is no indication that there are other 
records available that might pertain to the issue on appeal.  
Hence, no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Service medical records from the veteran's first period of 
service show that in November 1965, he was seen for 
complaints including photophobia associated with a foreign 
body in the left eye.  Later service medical records do not 
include notations recording a complaint of photophobia.

VA outpatient treatment records show that in November 1994 
the veteran was seen in an optometry clinic for complaints 
that light had been bothering his eyes since his  return from 
the Persian Gulf War.  Photosensitivity (photophobia) was 
diagnosed.  In January 1995, he reported the same eye 
complaints when seen in the optometry clinic.  
Photosensitivity (desert storm vs. tetracycline) was 
diagnosed.  He also complained of photophobia in July 1995.  
On VA neurological examination in January 1998, problems of 
bright lights bothering his eyes were noted.

The veteran has submitted competent evidence showing he has 
photophobia, continuity of symptoms, and a medical opinion 
that the photophobia can be attributed to his service in the 
Persian Gulf War.  As the record does not contain evidence to 
the contrary, the Board finds service connection for 
photophobia is warranted.  See 38 C.F.R. § 3.303, Caluza, 
supra.

Hair Loss

The veteran claims service connection for alopecia (male 
pattern baldness) or hair loss is warranted because it was 
incurred in or aggravated by service.  Although the record 
shows that he has alopecia, he has not submitted competent 
medical evidence of a nexus between the alopecia and service 
to establish a well-grounded claim.  Caluza, supra.  

Service medical records are negative for complaints of, 
treatment for, or a diagnosis pertaining to the hair.  The 
veteran first reported hair loss in February 1995.  On VA 
examination of the skin in January 1998, he was found to have 
frontal and temporal alopecia, male pattern.  None of the 
examiners related the veteran's hair loss to service.

The only evidence in support of his assertions that hair loss 
and service are related is his own statements.  Although he 
is competent to describe symptoms, his assertions do not 
suffice to make his claim well grounded because as a layman, 
he is not competent to render a medical opinion on the 
etiology of a condition because he has no medical expertise.  
Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.  There is no competent 
evidence relating current hair loss to service.  Accordingly, 
the Board finds that the claim of service connection for hair 
loss on a direct basis is not well grounded and must be 
denied.  See 38 C.F.R. § 3.303, Caluza, supra.

The veteran also claims service connection is warranted for 
hair loss as due to an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
However, his hair loss has been determined to have resulted 
from a known clinical diagnosis of alopecia (male pattern 
baldness), rather than due to an undiagnosed disability.  
Because he is claiming service connection for a "diagnosed" 
disability, the Board must determine that his claim of 
service connection for hair loss as an undiagnosed disability 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 lacks legal merit and must be denied as a matter of 
law.  See Sabonis, 6 Vet. App. at 430.

IAN

The veteran claims service connection for IAN is warranted 
because such disorder was incurred in or aggravated by 
service.  Although the record shows that he has IAN, he has 
not submitted competent evidence of a nexus between such 
disability and service to establish a well-grounded claim.  
Caluza, supra.  

Service medical records for both periods of the veteran's 
active service are negative for complaints of, treatment for, 
or a diagnosis of IAN.  The first postservice treatment 
record pertaining to IAN is four years following discharge 
from his period of service in the Persian Gulf War, when IAN 
was diagnosed in April 1995.  

The only support for the veteran's assertions that IAN is 
related to service is in his own statements.  Although he is 
competent to describe symptoms, his assertions do not suffice 
to make his claim well grounded because as a layman, he is 
not competent to render a medical opinion on the etiology of 
a condition because he has no medical expertise.  Layno, 6 
Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; Espiritu, 
2 Vet. App. at 494-95.  Without competent medical evidence 
between the veteran's current diagnosis of IAN and service, 
the claim for service connection for IAN on a direct basis is 
not well grounded and must be denied.  See 38 C.F.R. § 3.303, 
Caluza, supra.

The veteran also claims service connection for IAN as due to 
an undiagnosed illness is warranted under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  IAN was diagnosed 
in April 1995 and April 1997.  The veteran's complaints 
pertaining to IAN have been determined to result from a known 
clinical diagnosis of IAN, rather than due to an undiagnosed 
disability.  Because he is claiming service connection for a 
"diagnosed" disability on the basis that it is an undiagnosed 
disability, the Board must determine that his claim of 
service connection for IAN under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 lacks legal merit 
and must be denied as a matter of law.  See Sabonis, 6 Vet. 
App. at 430.

Left Breast Mastectomy

The veteran claims that service connection is warranted for 
residuals of a left breast mastectomy on a direct basis 
because such disorder was incurred in or aggravated by 
service.  Although the record shows that he has residuals of 
a mastectomy, he has not submitted competent evidence of a 
nexus between such disability and service to establish a 
well-grounded claim.  Caluza, supra.  

Nexus may be shown by diagnosis of a chronic disability in 
service, by continuity of symptoms from service to the 
present, or by a medical opinion relating current disability 
to service.  Service medical records for both of the 
veteran's periods of active service are negative for any 
complaints of, treatment for, or a diagnosis pertaining to a 
left breast disorder.  Postservice VA outpatient treatment 
records show that in April 1992 (which was 11 months after 
separation from service in the Gulf War), he was seen for 
complaints of left breast tenderness with recent discharge 
and some tenderness and itching in the left nipple.  Pus 
discharge was noted on observation and probable mastitis was 
diagnosed.  In September 1992, left breast abscess was 
diagnosed.  In October 1992, he underwent incision and 
drainage for a left breast abscess.  Follow-up examination 
disclosed a persistent lump.  He underwent a left mastectomy 
the following month.  On VA examination in January 1998, 
status post left mastectomy for fibrocystic breast disease 
was diagnosed.  No examiner has provided a medical opinion 
relating this entity to service.  

The veteran has not submitted any competent evidence showing 
that residuals of a left breast mastectomy are related to 
service.  The only evidence of record relating his residuals 
of a left breast mastectomy to service is in his own 
statements including his August 1995 testimony.  Although he 
is competent to describe symptoms, his assertions do not 
suffice to make his claim well grounded because as a layman, 
he is not competent to render a medical opinion on the 
etiology of a condition.  Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 
494-95.  Without competent medical evidence of a nexus 
between the left breast mastectomy and service, the claim of 
service connection on a direct basis is not well grounded and 
must be denied.  See 38 C.F.R. § 3.303, Caluza, supra.

The veteran also claims service connection for residuals of a 
left breast mastectomy as due to an undiagnosed illness is 
warranted under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  As was noted above, in April 1992 he was 
initially seen for complaints of left breast tenderness with 
recent discharge.  A VA examiner determined that his 
complaints were attributable to probable mastitis.  In 
November 1992, he had a left breast mastectomy.  In January 
1998, status post left mastectomy for fibrocystic breast 
disease was diagnosed.  The veteran's claimed symptoms 
pertaining to his left breast have been determined by medical 
specialists to result from a known clinical diagnosis of 
either probable mastitis or fibrocystic breast disease, 
rather than due to an undiagnosed disability.  Because he is 
claiming service connection for a "diagnosed" disability, the 
Board must determine that his claim of service connection for 
residuals of a left breast mastectomy as an undiagnosed 
condition under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 lacks legal merit and must be denied as a 
matter of law.  See Sabonis, 6 Vet. App. at 430.

Sebaceous Cysts

The veteran's claim of service connection for sebaceous cysts 
on a direct basis is being considered de novo, in light of 
his second period of active service in the Persian Gulf War.

Service medical records for the veteran's first period of 
service do not show complaints related to sebaceous cysts.  
Sebaceous cysts were first noted in August 1970.   VA 
hospital records show that he had an infected sebaceous cyst 
removed from his right cheek in August 1970.  The lesion 
resolved without any complications.  On VA examination in 
September 1970, multiple sebaceous cysts were noted on the 
right side of his face, right and left axilla and upper mid 
back.  In October 1984, he reported developing boils (cysts) 
under his arms in Vietnam.  On examination, cysts were not 
noted.  Again, in May 1988, he reported having sebaceous 
cysts under his right armpit but on examination, none were 
noted.  

Service medical records for the veteran's second period of 
active service, in the Persian Gulf War, are negative for 
complaint, treatment, or diagnosis of sebaceous cysts.  On 
April 25, 1991 examination for Southwest Asia Demobilization, 
he did not report having had skin problems.  On VA 
examination in July 1993, no skin problems were noted.  In 
October 1994, VA surgical records indicated that he had a 
huge sebaceous cyst removed from his right cheek.  A VA 
discharge summary in December 1994 includes a diagnosis of 
multiple sebaceous cysts.  In October 1995, he was treated 
for cysts behind his ears.  In December 1996, he had a cyst 
excised from right lower eyelid.  On VA skin examination in 
January 1998, there was a cystic lesion on his neck.

Although the record shows that the veteran has, and has had, 
sebaceous cysts, he has not submitted competent medical 
evidence of a nexus between such disability and service to 
establish a well-grounded claim.  Caluza, supra.  Sebaceous 
cysts were not noted during the veteran's first period of 
active service, and no competent evidence has been presented 
relating the cysts to that period of service.  They were 
first noted in September 1970, but were not related to 
service by any competent (medical) evidence.  Hence, they 
preexisted the Persian Gulf War service and cannot be found 
to have originated therein.  Since they next appeared in 
October 1994, some five years after Persian Gulf War service, 
there is no basis for a finding that they increased in 
severity during Persian Gulf War service.

The veteran has not submitted any supporting medical opinion 
relating his sebaceous cyst problem to service.  The only 
support for the theory that sebaceous cysts are related to 
Gulf War service is in the veteran's contentions and August 
1995 testimony.  Although he is competent to describe 
symptoms, his assertions do not suffice to make his claim 
well grounded because as a layman, he is not competent to 
render a medical opinion on the etiology of a medical 
condition.  Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. 
at 92-93; Espiritu, 2 Vet. App. at 494-95.   As this claim 
involves an issue of medical causation, medical evidence is 
required to well ground his claim.  There is no competent 
evidence that the sebaceous cysts are related to service.  
Accordingly, the Board finds that the claim of service 
connection for sebaceous cysts on a direct basis is not well 
grounded and must be denied.  See 38 C.F.R. § 3.303, Caluza, 
supra.

The veteran also claims service connection for sebaceous 
cysts as an undiagnosed illness is warranted under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
There is affirmative evidence (pre Persian Gulf War service 
clinical findings) that the sebaceous cysts preexisted 
service.  Hence, service connection for sebaceous cysts as 
manifestations of an undiagnosed illness must be denied 
because compensation will not be paid under 38 C.F.R. § 3.317 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during the Gulf War. 

Nasal or Sinus Disorder

The veteran claims service connection for a nasal or sinus 
disorder on a direct basis is warranted because such disorder 
was incurred in or aggravated by service.  Although the 
record shows that he has sinusitis and allergic rhinitis, he 
has not submitted competent medical evidence of a nexus 
between current disability and service to establish a 
well-grounded claim.  Caluza, supra.  

Service medical records for both periods of service are 
negative for any complaints of, treatment for, or a diagnosis 
of a nasal or sinus disorder.  He did not report any sinus 
infection in conjunction with examination for Southwest Asia 
Demobilization in April 1991.  VA outpatient treatment 
records show that when he was examined for purposes of a CCEP 
in February 1995, abnormalities regarding the sinuses were 
reported.  It was noted that the sinuses were slightly 
tender.  In September 1997, he reported difficulty breathing 
through his nose.  In October 1997, an MRI revealed chronic 
sinusitis.  On VA examination of the nose, sinus, larynx, and 
pharynx in January 1998, he reported that he did not recall 
having any regular sinus problems prior to service in the 
Persian Gulf War, but now has intermittent sinus problems 
such as sinus congestion and occasional sinus headache.  
Examination revealed a deviated nasal septum to the left.  He 
had some drainage and congestion in the left nares and there 
was mild tenderness over the maxillary sinuses.  Chronic 
allergic rhinitis with chronic sinusitis, and deviated nasal 
septum were diagnosed.  No examiner has provided a medical 
opinion regarding the etiology of these disorders.

The veteran has not submitted a supporting medical opinion 
relating any nasal or sinus disorder to service.  The only 
link between his nasal or sinus disorders and service is in 
his own vigorous contentions.  Although he is competent to 
describe his symptoms relating to his nasal or sinus 
problems, his assertions do not suffice to make his claim 
well grounded because as a layman, he is not competent to 
render a medical opinion on the etiology of a condition 
because he has no medical expertise.  Layno, 6 Vet. App. at 
470; Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. App. 
at 494-95.  Without competent evidence relating the veteran's 
disability to service, the claim of service connection for a 
nasal or sinus disorder on a direct basis is not well 
grounded and must be denied.  See 38 C.F.R. § 3.303, Caluza, 
supra.

The veteran also claims service connection for a nasal or 
sinus disorder as due to an undiagnosed illness is warranted 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  The veteran's claimed nasal and sinus related 
symptoms have been attributed to known clinical diagnoses of 
chronic allergic rhinitis and chronic sinusitis, rather than 
due to an undiagnosed disability.  Because he is claiming 
service connection for a "diagnosed" disability, the Board 
must determine that his claim of service connection for a 
nasal or sinus disorder under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 lacks legal merit and must be 
denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

Urinary Tract Disorder 

The veteran claims service connection for a urinary tract 
disorder on a direct basis is warranted because such disorder 
was incurred in or aggravated by service.  Although the 
record shows that he has prostatitis, he has not submitted 
competent medical evidence of a nexus between such disability 
and service to establish a well-grounded claim.  Caluza, 
supra.  

Service medical records for both periods of service are 
negative for any complaints of, treatment for, or a diagnosis 
pertaining to a chronic urinary tract disorder.  In his 
report for Southwest Asia Demobilization in April 1991, he 
did not report having had any urinary problems.  VA 
outpatient treatment records show he was first seen for 
complaints of urinary frequency in January 1993.  He reported 
frequent urination, mostly at night.  In September 1994, he 
complained of urinary frequency.  On VA digital examination, 
the only positive finding was a sensitive prostate with pain 
on palpation.  Possible urinary tract pathology was 
diagnosed.  VA urology clinic records show that in October 
1994 he complained of daytime urinary frequency, terminal 
urgency, and mild dysuria.  Examination revealed the bladder 
was not palpable.  The prostate was tender and painful on 
massage.  Chronic prostatitis was diagnosed.  In October 
1995, hematuria secondary to prostatitis with epididymitis 
was diagnosed.  In November 1995, chronic prostatitis was 
diagnosed.  VA urology clinic records show that in December 
1995 he continued to complain of frequency and inability to 
empty his bladder completely.  Gross hematuria was noted.  In 
January 1996, he underwent cystoscopy for his urinary 
complaints.  The findings included mildly obstructing benign 
prostatic hypertrophy.  Mild prostatitis was again diagnosed 
in July 1996.  Most recently, on VA examination of the GU 
system in January 1998, the prostate was 1+ enlarged and 
tender.  The impressions included recurrent prostatitis.  No 
examiner has provided a medical opinion relating the 
prostatitis to service.

The veteran has not submitted a supporting medical opinion 
relating his prostatitis or epididymitis to service.  The 
only link between his urinary tract disorders and service is 
in his own contentions.  Although he is competent to describe 
symptoms, his assertions do not suffice to make his claim 
well grounded, because as a layman he is not competent to 
render a medical opinion on the etiology of a condition.  
Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.  Without competent evidence 
relating the veteran's urinary tract disabilities to service, 
the claim of service connection for a urinary tract disorder 
on a direct basis is not well grounded and must be denied.  
See 38 C.F.R. § 3.303, Caluza, supra.

The veteran also claims service connection for a urinary 
tract disorder as due to an undiagnosed illness is warranted 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  Since prostatitis and epididymitis are known 
clinical diagnoses, rather than undiagnosed disabilities, the 
Board must determine that his claim of service connection for 
a urinary tract disorder under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 lacks legal merit and must be 
denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

Circulatory Disease

The veteran claims service connection for a circulatory 
disease is warranted because it was incurred in or aggravated 
by service.  Although he has current disability in the form 
of varicose veins, he has not submitted any competent medical 
evidence of a nexus between the varicose veins and an 
inservice injury or disease.  Caluza, supra.  

Nexus may be shown by diagnosis of a chronic disability in 
service, by continuity of symptoms between service and the 
present, or by a medical opinion relating current disability 
to service.  Here, service medical records are negative for 
complaints, treatment, or diagnosis of varicose veins.  
Clinical evaluations of the lower extremities on enlistment 
and separation examinations were normal.  Wright-Patterson 
records show that in April 1995 circulatory disease was 
noted.  The first VA treatment record showing a diagnosis of 
varicose veins was when the veteran was hospitalized in 
September 1996, five years after discharge from service.  On 
VA examination of the arteries and veins in January 1998, 
varicose veins over the inner aspect of the left leg, all the 
way from the ankle to the groin area were noted.  The 
impression was varicose veins of the left lower extremity.  
None of the VA examiners have provided a medical opinion 
regarding the etiology of varicose veins.  

The veteran has not submitted competent medical evidence to 
establish a nexus between varicose veins and service other 
than his own contentions.  Although he is competent to 
describe symptoms, his assertions that his do not suffice to 
make his claim well grounded because as a layman, he is not 
competent to render a medical opinion on the etiology of a 
condition because he has no medical expertise.  Layno, 6 Vet. 
App. at 470; Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 
Vet. App. at 494-95.  Without competent medical evidence 
relating varicose veins to service, his claim of service 
connection for a circulatory disease on a direct basis is not 
well grounded and must be denied.  See 38 C.F.R. § 3.303, 
Caluza, supra.

The veteran also claims service connection for his varicose 
veins is warranted as due to an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
Varicose veins is a known clinical diagnosis, rather than an 
undiagnosed disability.  Because he is claiming service 
connection for a "diagnosed" disability, the Board must 
determine that the claim of service connection for a 
circulatory disease under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 lacks legal merit and must be 
denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

ORDER

Service connection for photophobia is granted.

Service connection for bleeding gums, chloracne, a 
circulatory disease (to include varicose veins), hair loss, 
IAN, residuals of a left breast mastectomy, sebaceous cysts, 
sinus and nasal disorders, and a urinary tract disorder (to 
include prostatitis and epididymitis) is denied.


REMAND

The veteran claims that since returning from the Persian Gulf 
War he has developed symptoms including abdominal pain, neck 
pain, diarrhea, emphysema, headaches, joint pain including 
left arm tremors and weakness, and respiratory problems, due 
to undiagnosed illness.  

In March 1997, the Board remanded the case to include VA 
examinations to evaluate the veteran for these claimed 
symptoms.  Examinations were conducted in January 1998.  A 
review of the record indicates that the examinations do not 
comport with the directives in VBA All-Stations Letter 98-17 
(2/26/98).  This memorandum, dated February 6, 1998, contains 
mandatory guidelines for disability examinations of Persian 
Gulf War veterans.

Service connection is warranted for an undiagnosed illness 
under 38 C.F.R. § 3.317 provided that the veteran suffers 
from a chronic disability resulting from an undiagnosed 
illness or combination of undiagnosed illnesses that became 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent of more within a 
presumptive period not later than December 31, 2001.  
Disabilities that have existed for six months or more are 
considered chronic.

With respect to carotidynia (neck pain) as due to an 
undiagnosed illness, the record indicates that the veteran 
reported having had a cervical diskectomy in February 1992, 
which was confirmed by private hospital reports.  During a 
Persian Gulf War examination in February 1993, he reported 
his cervical spine surgery was due to a civilian job related 
injury.  During VA hospitalization from December 1993 to 
January 1994, the diagnoses included neck pain secondary to 
injury of C5-C6.  He was seen for complaints of neck pain at 
Wright-Patterson in April 1995 and was found to have a tender 
left carotid.  The assessment was carotidynia.  He also 
testified in August 1995 that he was told his carotidynia may 
be due to the carotid artery not receiving enough blood or 
due to high cholesterol from eating "Meals, Ready to Eat" 
during the Persian Gulf War.  The Board notes that 
carotidynia is a symptom description, not a known diagnosis.

With respect to the issue of service connection for 
headaches, including as due to an undiagnosed illness, 
service medical records show that the veteran had a complaint 
of headaches as a symptom of an upper respiratory infection 
in November 1990.  Beginning in February 1993, he has 
consistently complained of headaches since returning from the 
Gulf War.  VA outpatient treatment records show that in 
December 1994 and January, February, June, and November 1995 
he complained of headaches.  On neurological examination at 
Wright-Patterson, the impression was that the headaches were 
possibly tension headaches.  A history of head trauma working 
as a prison guard was noted.  "Daily headaches of unknown 
etiology" was diagnosed.

Correspondence from Thomas J. Hawk, M.D., in December 1995, 
indicates that the veteran's headaches were an 
occipitocervical myospastic form.  VA outpatient treatment 
records show that myofascial headaches was diagnosed In 
March, April, and July 1997.  Private treatment records show 
that in August 1997, an MRI revealed no evidence of an 
intracranial mass.  It did show moderate white matter disease 
with multiple areas of increased signal scattered in the 
subcortical white matter.  White matter abnormalities were 
nonspecific in nature.  It was noted that the lack of interim 
change would be more in keeping with a degenerative process 
than demyelinating disease or other possible etiologies.  A 
VA clinical record of January 1998 shows that myofascial 
headaches were diagnosed.  On VA examination in January 1998, 
the diagnosis was recurrent headaches - probably 
musculoskeletal in etiology.

The evidence regarding headaches does not clearly establish 
the etiology of the veteran's headaches.

With respect to the claims of service connection for IBS and 
diarrhea, the veteran claims that he has IBS and symptoms 
including abdominal pain, constipation, and diarrhea as a 
result of service in the Persian Gulf War.  IBS was diagnosed 
on Wright-Patterson examination in April 1995, during VA 
hospitalization from November to December 1994, and in July 
and September 1996, and outpatient treatment in June 1997.  
On CCEP Wright-Patterson examination in February 1995, it was 
noted that abdominal pain was by history most likely GERD.  A 
VA discharge summary in September 1996 shows the veteran was 
admitted for complaints of IBS with constipation.  Abdominal 
pain in patient known to have IBS, etiology unknown was 
diagnosed.  On VA examination of the rectum and anus in 
January 1998, the veteran reported developing bowel-related 
problems about one year after returning from the Gulf War.  
IBS and history of clostridium difficile infection of his 
colon were diagnosed.  The Board notes that diarrhea is a 
symptom-based diagnosis and is not considered a known 
condition.

With respect to the claim of service connection for joint 
pain and/or left arm tremors and weakness, as due to 
undiagnosed illnesses, the Board notes that the veteran is 
currently service connected for residuals of a left wrist 
fracture.  Service medical records shows that he sustained a 
left wrist fracture in December 1990.  He was seen for 
complaints of left wrist pain, and shaking.  "Traumatic 
arthritis vs. left wrist sprain and history of left wrist 
fracture in December 1990" was diagnosed.  Beginning one day 
after service, VA treatment records show that he has 
consistently reported left hand and wrist pain, numbness, 
shaking, and occasional weakness.  In July 1991, he had a 
mass on the dorsum of the left wrist excised.  In February 
1995, muscle twitching and tremors were diagnosed.  In April 
1995, essential tremor of left upper extremity was diagnosed.  
In October 1995, a VA examiner noted the tremors were 
possibly related to his theophylline or were an essential 
tremor.  The assessment was myofascial pain and action 
tremor.  In November 1995, benign tremor was diagnosed.  On 
VA neurological examination in January 1998, benign essential 
tremor was diagnosed.  The etiology of the veteran's left arm 
tremors and weakness remains unclear.

Regarding a low back disorder, the Board notes that the 
veteran contends that he has a low back disorder as a result 
of sustaining a muscle strain after lifting laundry all day 
while on ACDUTRA in February 11, 1989.  In the alternative, 
he claims that his low back disorder is the result of 
sustaining a back injury in a fall during a sandstorm in 
Saudi Arabia in March 1991.

The first step in processing a claim for service connection 
is verification of the period of service on which the claim 
is alleged to be based.  Here, there has been no verification 
whether the veteran was serving on ACDUTRA on February 11, 
1989.

In an emergency care and treatment record, dated on February 
11, 1989, the veteran was seen for complaints of low back 
pain which started three to four days ago after lifting 
laundry all day.  The assessment/diagnosis was muscle strain 
from lifting laundry all day.  Service medical records also 
show that in March 1991 the veteran fell from a tent and 
landed on his right buttock.  He reported that pain radiated 
from the right buttock to right inquinal area.  Right buttock 
contusion with possible sciatic contusion was diagnosed.  VA 
treatment records, beginning from 1993 to 1998, show that the 
veteran has been treated for back problems.  X-rays in July 
1993 revealed minimal spondylosis.  In March 1996, Dr. Thaler 
noted that the low back revealed some mild arthritis, 
probably compatible with the veteran's age, and not 
industrial work related.  VA records show chronic pain - 
osteoarthritis was diagnosed in March 1996.  On VA 
examination of the spine in January 1998, x-rays revealed 
degenerative disc disease.  Chronic low back pain with 
degenerative disc disease was diagnosed.  There is no medical 
opinion in the record indicating whether pathology treated is 
related to injury possibly on ACDUTRA in February 1989 or to 
the injury in May 1991.  This is a medical question and the 
Board is not qualified to make this assessment.  The Court 
has held that the Board, in rendering its final decision, 
must consider independent medical evidence in support of 
recorded findings, rather than provide its own medical 
judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

With respect to the issue of service connection for emphysema 
and respiratory symptoms due to an undiagnosed illness, the 
veteran claims his symptoms including shortness of breath, 
wheezing, and dry coughing are due to exposure to fumes from 
burning oil fires in the Persian Gulf War.  VA outpatient 
treatment records show that in March 1993 a pulmonary 
function study was conducted in conjunction with the 
veteran's Persian Gulf Registry examination.  It was noted 
that he still had many symptoms.  There was evidence of mild 
obstructive pulmonary disease with impaired diffusion, 
reported as "suggestive of pulmonary emphysema."  The 
examiner noted that it was questionable whether Persian Gulf 
oil/smoke exposures were related to his symptoms.  In July 
1993, chronic bronchitis was diagnosed.  VA discharge 
summaries from December 1993 to January 1994, November to 
December 1994, April 1995, and September 1996 showed that 
COPD was diagnosed.  

The veteran contends that the residuals of a left wrist 
fracture are more severe than the current 10 percent rating 
indicates.  Based on the medical evidence, the extent to 
which the veteran is impaired by his service-connected left 
wrist disorder and non-service connected left arm complaints 
is unclear.  The recent evidence indicates that he has 
complained of left arm weakness, tingling, shaking, and pain 
both due to his service-connected disorder and independent of 
this disorder.  It is unclear from the record whether there 
is a relationship among the service-connected left wrist 
disorder and complaints concerning pain, tingling, numbness, 
joint pain, and shaking.

The Court has expounded on the evidence required for a full 
evaluation of orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court noted that orthopedic 
examinations must include consideration of all the factors 
set forth in 38 C.F.R. §§  4.40 and 4.45.  Those regulations, 
in part, require consideration of weakened movement, excess 
fatigability, and incoordination, as well as pain and 
limitation of motion due to pain.

The veteran further claims that his PTSD has increased in 
severity, warranting a rating higher than 30 percent.  In 
March 1997, the Board remanded the case, in part, for a VA 
examination to determine the extent of the veteran's 
impairment due to his service-connected PTSD.  A VA 
examination was conducted in January 1998; however, the 
examination report does not fully comply with the directives 
of the March 1997 remand.  In particular, the psychiatric 
examiner commented that the veteran was unable to work due to 
physical and psychiatric disability, but did not opine to 
what extent the veteran was unable to function due to his 
psychiatric disability alone.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a veteran (or 
claimant), as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1. The RO must obtain verification of the 
veteran's periods of ACDUTRA 
specifically in February 1989.  The RO 
should then inform the veteran of the 
verified periods of ACDUTRA, ask him 
to provide information regarding any 
treatment he received for a back 
injury sustained during the verified 
period of ACDUTRA for the month of 
February 1989, and obtain complete 
clinical records of any treatment 
reported by the veteran.

2. The RO should ask the veteran to 
furnish the names and addresses of all 
health care providers who have treated 
him for neck pain, headaches, 
diarrhea, IBS, joint pain including 
left arm tremors and weakness, low 
back, respiratory disorder(s), his 
left wrist, and PTSD since 
January 1998, then obtain copies of 
complete clinical records of all such 
treatment.

3. The RO should then schedule the 
veteran for appropriate VA 
examinations.  The claims files, a 
copy of this REMAND, and a copy of the 
February 6, 1998, memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations must 
be made available to and be reviewed 
by the examiners in conjunction with 
their examinations.  The purpose of 
the examinations is to determine 
whether the veteran has chronic 
disability manifested by carotidynia, 
joint pain, left arm tremors and 
weakness, respiratory problems, and 
bowel disturbances and, if so, whether 
such disability is due to undiagnosed 
illness or a known diagnosis.  A 
complete history, which includes the 
initial onset, frequency, duration, 
and severity of all complaints of each 
claimed symptom/disability, should be 
elicited from the veteran.  Any 
indicated tests should be performed.  
The examiners should expressly state 
whether there are clinical, objective 
indications of the claimed symptoms, 
specifically list all diagnosed 
conditions, and state which symptoms 
are attributable to a "known clinical 
diagnosis."  For those symptoms and 
conditions that cannot be attributed 
to a known diagnosis, the findings 
should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2).  
Finally, the examiners should express 
an opinion as to when a symptom or 
condition initially manifested itself 
and whether it is to be regarded as 
"chronic" (i.e., having existed for 
six months or more).  On neurological 
evaluation, if the veteran has 
headaches, the examiner should 
specifically indicate whether the 
veteran has migraine headaches or 
whether any headaches are attributable 
to a known diagnostic entity.  If the 
examiner finds that the veteran has 
headaches of undetermined etiology, 
then the examiner should specifically 
state so.

4. The RO should schedule the veteran for 
a VA examination by an orthopedic 
specialist to determine the nature and 
probable etiology of his low back 
disorder.  The claims folder, along 
with any additional evidence obtained 
pursuant to the requests above, must 
be available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
determine the correct diagnosis for 
the veteran's low back disorder and 
provide an opinion as to whether it is 
at least as likely as not that such 
disorder is due to an injury on 
ACDUTRA in February 1989 and/or an 
injury in May 1991, rather than to 
intervening causes.  A complete 
rationale for any opinion should be 
provided.

5. The RO should also schedule the 
veteran for a VA examination to 
determine the current nature and 
severity of his service connected 
residuals of a left wrist fracture.  
The examiner should determine whether 
there are any left wrist or left arm 
disorders in addition to the service-
connected residuals of a left wrist 
fracture, and if such disorders are 
noted, the examiners should indicate 
whether symptoms from the additional 
disorders can be disassociated from 
the service-connected entity.  The 
examiner should also determine whether 
the veteran's complaints of joint pain 
including left arm tremors and 
weakness are due to his service-
connected left wrist disorder, rather 
than to any undiagnosed illness.  With 
respect to the scar, the examiner 
should measure the scars and provide a 
full description of the symptoms 
reported and the objective findings 
related to the scars, specifying 
whether they are tender or painful or 
impair any function.  The claims 
folder must be available to the 
examiner prior to the examinations.  
All disability should be evaluated in 
relation to its history with emphasis 
on the limitation of activity and 
functional loss due to pain imposed by 
the disability.  Any indicated tests 
must be performed.  The examiner 
should note whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely 
to be additional range of motion loss 
of the service connected right wrist 
due to any of the following: (1) pain 
on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The above determinations should, if 
feasible, be expressed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.  All factors upon which the 
medical opinion is based must be set 
forth for the record.

6. The RO should also schedule the 
veteran for a special VA psychiatric 
examination, by a psychiatrist who has 
not previously examined him, to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder, with any evidence obtained 
pursuant to the requests above, must 
be reviewed by the examiner in 
conjunction with the examination.  The 
psychiatrist should assign a GAF score 
and explain the significance of the 
score in terms of social and 
industrial impairment due to the 
service-connected PTSD.  The RO also 
should provide the examiner with a 
copy of the new psychiatric rating 
criteria, which became effective on 
November 7, 1996, and findings should 
be made that are responsive to both 
the old and the new rating criteria.  
The examiner should explain the 
rationale for all opinions given.  
Prior to the scheduling of the 
examinations, the RO should apprise 
the veteran of the consequences of a 
failure to report for the VA 
examinations, pursuant to 38 C.F.R. 
§ 3.655.  All communications with the 
veteran must be documented.

7. A SOC should be issued with respect to 
the denials of service connection for 
burning semen and impotency including 
as due to an undiagnosed illness, and 
subacute peripheral neuropathy due to 
exposure to Agent Orange.

8. Following completion of the foregoing, 
the RO should review the claims.  With 
respect the claim for an increased 
rating for PTSD, the RO should 
consider VA's revised criteria for 
rating mental disorders, and determine 
whether the old or new criteria are 
more favorable to the veteran and 
apply those criteria more favorable to 
him.  If any claim remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals


 

